JOSEPH, C. J.
Plaintiff brought this action to recover $18,000.50 for planting 259 acres of tree seedlings that allegedly were not included in the amount of planting required to be done under the written contract between the parties. Both parties moved for summary judgment. The trial court granted defendant’s motion, and plaintiff appeals from the judgment.
In October, 1979, the Department of Forestry invited bids
“* * * to furnish all equipment, materials and labor to perform Tree Planting and Tubing Services for the Forestry Department near Tillamook, Oregon in accordance with [certain] specifications.”
The invitation served as the bid document and contained all the terms of the contract. At the top of the first page of the document is the following language:
“ESTIMATED PRICE PER
“ITEM DESCRIPTION QTY. ACRE TOTAL
“1 Tree Planting 1285 acres _
“2 Tree Planting
and Tubing 259 acres _
“Additional units on this contract require planting or planting and tubing by CONTRACTOR. Bidders are required to submit separate bids for planting and planting and tubing as basis for payment on additional units.”
Section 1.01 contains the planting area descriptions and lists 21 named units as areas to be planted, three of which are also shown as units to be tubed.1 The total acreage listed for the 21 units in that contract section is 1285 acres. The three units designated for tubing under Section 1.01 are also separately listed under Section 1.01A, which contains the tubing area’s description, and they are the only units listed in that section. The total acreage listed *141there is 259 acres.2 Section 1.04 describes “the size of the contract” as
«* * * 4544 acres of planting in 21 units which includes 259 acres of tubing in 3 units as described in * * * paragraph 1.01 and 1.01A.”
Plaintiffs bid under Item 1 was $69.50 per acre, totalling $89,307.50. Its bid under Item 2 was $312 per acre, totalling $80,808. The overall total bid, $170,115.50, was the lowest received by the Department, and plaintiff was awarded the contract. At some time after plaintiff had begun performance, a dispute arose about how many acres were to be planted. Defendant insisted that the contract called for 1544 acres, and when plaintiff had planted 1285 acres and tubed 259 of those acres, it was directed to plant 259 more acres.3 It complied and then brought this action to recover compensation for the allegedly additional work.
Plaintiffs argument on its motion for summary judgment was that the bid document is ambiguous as to how many acres were to be planted. The trial court found otherwise. Plaintiff argues that, because Section 1.01 listed 1285 acres to be planted in 21 units,4 three of which units were also to be tubed, the contract contemplated only a total planting acreage of 1285. It maintains that, because Sections 1.01 and 1.01A show a total planting acreage of 1285, it was reasonable for it to understand the words “Planting and” in bid Item 2 as a misprint. It claims that its bid price per acre under Item 2 was for tubing only, rather than for “Planting and Tubing,” and thus that its total bid was for planting 1285 acres, 259 of which were also to be tubed. According to plaintiff, the bid document was, at the very best, ambiguous.
Defendant argues that the contract is not ambiguous. It claims that the language of bid Items 1 and 2, including the instruction
*142“[b]idders are required to submit separate bids for planting and planting and tubing as a basis for payment on additional units,”
and the reference in Section 1.04 to the size of the contract as 1544 acres make clear that the total acreage to be bid under the contract was 1544 acres and that tbe invitation to bid had to be understood as calling for one bid for planting 1285 acres and a separate one for planting and tubing a different 259 acres.
The document is ambiguous. Sections 1.01 and 1.01A, which specifically describe the planting and tubing areas, show that 21 units totalling 1285 acres were to be planted and that three of those units, totalling 259 acres, were to be tubed as well as planted. Although Section 1.04 refers to a total planting acreage of 1544, it says that acreage is made up of “21 units which includes 259 acres of tubing in 3 units as described in [Sections] 1.01 and 1.01A.” (Emphasis supplied.) It is certain that those 21 units are the same 21 units listed in Section 1.01, whose acreage totals only 1285. There is thus a conflict in the document between Sections 1.01 and 1.01A, on the one hand, and Section 1.04 and Items 1 and 2, on the other.
The state argues that “[r]egardless of any confusion concerning the total number of acres, there is no ambiguity with regard to the basis of the bid.” It maintains that the bidders were explicitly instructed to make separate unit bids for “planting” and “planting and tubing.” There might well have been no ambiguity with regard to the basis of the bid had the Department of Forestry not inserted the estimated acreages under Items 1 and 2. However, because the specifications for the tree planting project under Sections 1.01 and 1.01 A showed a total of only 1285 acres to be worked on, the basis for the bid is not clear, and a contractor could not know from the terms of the document whether to bid on a total of 1544 acres, as Items 1 and 2 suggest, or 1285 acres as the area specifications show.
 The intention of the parties is determined from the contract as a whole. See Consolidated Freightways v. Wilhelm, 238 Or 518, 520, 395 P2d 555 (1964); Sproul v. Gilbert, 226 Or 392, 402, 359 P2d 543 (1961). Because each party can find support in the bid document for its view *143regarding the contemplated contract size, and because we cannot, by simply looking at the contract as a whole, reconcile the inconsistent portions, the question of what the parties intended is not a question of law. It is for the trier of fact.5 Bartlam v. Tikka, 50 Or App 217, 220, 622 P2d 1133, rev den 290 Or 853 (1981); Chambers v. School Dist. No. 40, 22 Or App 463, 466, 540 P2d 1026, rev den (1975).
Reversed and remanded.

 “Tubing and planting” is not an activity distinct from “planting.” Tubing is done in addition to planting, when a protective tube is placed around a planted seedling.


 The acreage listed for one of the named units in Section 1.01A was less than the acreage listed for that unit under Section 1.01. The acreage for the other two units was the same under both sections.


 These acres apparently were not on the list in Section 1.01 labelled “The Planting Area Description” but were selected from the list in the section entitled “Additional Units Available if Slash Burned, or Units Released.”


 Far West refers to 23 units listed under Section 1.01. Although the last unit listed there is numbered 23, there are only 21 units in the list.


 Far West argues that because both parties moved for summary judgment, alleging that there is no material issue of fact, we should construe the contract and grant its motion for summary judgment. However, there is a material issue of fact — namely, what the parties intended when they signed the contract.